IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 45295
  STATE OF IDAHO,                          )
    Plaintiff-Respondent-Cross Appellant,  )
                                           )                    Boise, November 2018 Term
  v.
                                           )
  RYAN KELLY MATTHEWS,                     )                    Opinion Filed: January 30, 2019
                                           )
     Defendant-Appellant-Cross-Respondent. )                    Karel A. Lehrman, Clerk
                                           )


       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       District court judgment and conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender, Boise for appellant.
       Andrea W. Reynolds, Deputy Appellate Public Defender, argued.

       Hon. Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent. Jeff Nye,
       Deputy Attorney General, argued.
                                _____________________________

BURDICK, Chief Justice.
       Ryan Kelly Matthews (“Matthews”) appeals his judgment of conviction and sentence
entered in Ada County district court. The State cross-appeals the district court’s decision not to
award prosecution costs as part of the agreed-to restitution.
       After Matthews was arrested for absconding from parole, methamphetamine was found
on his person during the booking process at the Ada County Jail and Matthews was charged with
possession of a controlled substance. After having his motion to suppress denied, Matthews
agreed to a plea deal and the district court sentenced him to seven years with three years fixed.
The district court declined to order the full amount of restitution for prosecution costs under
Idaho Code section 37-2732(k). The district court stated it agreed with Matthews’s concern that
he felt like he was having “to pay for exercising [his] constitutional right.”
       Matthews timely appealed contending that the district court abused its discretion by
ignoring mitigating factors at sentencing. The State timely filed a cross-appeal based on the

                                                  1
district court’s denial of the State’s request for prosecution costs. Specifically, the State argues
that the district court abused its discretion by refusing to order Matthews to pay the costs of
prosecution on the sole basis that it would infringe on his constitutional rights because such a
statement is inconsistent with this Court’s precedent. We affirm.
                    I. FACTUAL AND PROCEDURAL BACKGROUND
       On May 6, 2016, Matthews was arrested on an agent’s warrant after he failed to check in
with his parole officer for a period of weeks. The parole officer believed that Matthews had
absconded from supervision and was living in an unapproved location. A woman with whom
Matthews was staying at the time alerted parole and probation officers to Matthews’s
whereabouts after she grew “concerned for her safety and the safety of her children” because
Matthews was “bringing in some unsavory characters to her house” and she “suspected that he
was also using narcotics.” With her permission, the parole officers entered the woman’s home,
found Matthews asleep, and arrested him. During Matthews’s booking process at the Ada
County Jail, two plastic baggies containing methamphetamine were found in his pocket.
Matthews was subsequently charged with possession of a controlled substance. He then filed a
motion to suppress the evidence taken from his pocket which, after a hearing on the matter, the
district court denied. Matthews then accepted a plea deal in which he pleaded guilty to
possession of a controlled substance. Matthews’s counsel informed the district court of the
agreement at the change-of-plea hearing, stating:

       Your Honor, this is going to be quite straightforward, as far as a plea goes. This is
       simply to possessing a controlled substance. It’s going to be open
       recommendations. There will be no Information Part II.
               The State has made it very clear that they are going to be asking for the
       cost of prosecution in this case. It’s somewhere in the three to $500 range. And
       that—Mr. Matthews would agree to that.
               Beyond that, Your Honor, that’s the extent to the agreement in this case.
The court accepted Matthews’s guilty plea.
       At sentencing, the State requested that Matthews be ordered to pay $200.00 in restitution
for laboratory tests and $524.12 for prosecution costs in the case. Matthews’s counsel stated he
did not object to the laboratory-costs restitution, but made no mention of the prosecution costs.
After hearing arguments and hearing directly from Matthews, the district court sentenced
Matthews to seven years with three years fixed and the remaining four years indeterminate. The


                                                 2
district court also ordered Matthews to pay $285.50 in court costs and $200.00 in restitution for
laboratory tests pursuant to Idaho Code section 37-2732(k). The district court, however, declined
to order restitution for prosecution costs. Speaking directly to Matthews, the district court
provided a rationale for denying restitution:
              So one thing that you said in the presentence report that I agree with—and
       I wrote this down. This is a quote from you. You said, “My only concern with my
       plea bargain is that I have to pay three to $500 for having a hearing to suppress
       evidence. I would rather have to pay court costs than have to pay for exercising
       my constitutional right.”
              And that jumped out at me because I agree with you on that. I am not
       going to impose the restitution that you agreed to, frankly, for prosecution costs in
       the amount of $524.12.
       Matthews timely appealed his sentence arguing that the district court abused its discretion
by failing to consider mitigating factors. The State cross-appealed arguing that the trial court
abused its discretion in deciding not to award prosecution costs under Idaho Code section 37-
2732(k) because the trial court’s rationale for doing so was inconsistent with relevant legal
standards. Matthews also filed a motion pursuant to Idaho Criminal Rule 35 for a reduction of
sentence on August 28, 2017, which the district court denied. Matthews does not challenge the
denial of that motion on appeal.

                                     II. ISSUES ON APPEAL
   1. Did the district court abuse its discretion by sentencing Matthews to seven years, with
      three years fixed for felony possession of a Schedule II controlled substance?
   2. Did the district court abuse its discretion by acting inconsistent with relevant legal
      standards when it declined to award the total amount of the agreed-to restitution for
      prosecution costs under Idaho Code section 37-2732(k)?
                                   III. STANDARD OF REVIEW
       This Court uses an abuse-of-discretion standard of review to determine whether a
sentence is excessive, State v. McIntosh, 160 Idaho 1, 8, 368 P.3d 621, 628 (2016), as well as to
evaluate a district court’s decision regarding restitution under section 37-2732(k) of the Idaho
Code. State v. Kelley, 161 Idaho 686, 691, 390 P.3d 412, 417 (2017). Under this standard, this
Court considers whether the trial court: “(1) correctly perceived the issue as one of discretion; (2)
acted within the boundaries of its discretion; (3) acted consistently with the legal standards
applicable to the specific choices available to it; and (4) reached its decision by an exercise of
reason.” Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).


                                                 3
                                         IV. ANALYSIS
    A. The district court did not abuse its discretion in sentencing Matthews to a unified
       seven-year sentence with three years fixed because that sentence was reasonable in
       light of the record before the court.
        Matthews argues that “given any view of the facts, his unified sentence of seven years,
with three years fixed, is excessive.” Matthews argues that his sentence “was not reasonable
considering the nature of his offense . . . his character, and . . . was not necessary to protect the
public interest.” Matthews points to multiple character-reference letters from family and friends
which, according to Matthews, illustrate that he is “a good person struggling with a serious
addiction, not a hardened criminal.” Matthews also argues that he “was not violent and posed no
risk to the public in this case.”
        Generally, when appealing a sentence as an abuse of discretion, the appellant “must
establish that, under any reasonable view of the facts, the sentence was excessive considering the
objectives of criminal punishment.” State v. Varie, 135 Idaho 848, 856, 26 P.3d 31, 39 (2001)
(citing State v. Wolfe, 99 Idaho 382, 384, 582 P.2d 728, 730 (1978)). “Those objectives are (1)
protection of society; (2) deterrence of the individual and the public generally; (3) the possibility
of rehabilitation; and (4) punishment or retribution for wrong-doing.” Id. (quotation marks
omitted).
        “When reviewing whether a sentence is excessive, [this Court] review[s] all the facts and
circumstances in the case and focus[es] on whether the trial court abused its discretion in fixing
the sentence.” State v. Baker, 136 Idaho 576, 577, 38 P.3d 614, 615 (2001) (citing State v.
Zaitseva, 135 Idaho 11, 13 P.3d 338 (2000)). Where, as here, the district court imposes a
sentence within the statutory limits, “the appellant bears the burden of demonstrating that it is a
clear abuse of discretion.” State v. Miller, 151 Idaho 828, 834, 264 P.3d 935, 941 (2011)
(quoting State v. Windom, 150 Idaho 873, 875, 253 P.3d 310, 312 (2011)). “In deference to the
trial judge, this Court will not substitute its view of a reasonable sentence where reasonable
minds might differ.” State v. Stevens, 146 Idaho 139, 148–49, 191 P.3d 217, 226–27 (2008).
        The sentence in this matter may seem harsh based upon the fact this arrest was for a
relatively small amount of methamphetamine. However, that is not the final determining factor.
        Matthews began his interactions with drug usage and law-enforcement intervention while
he was sixteen years old in 1997. Two years later, before turning eighteen, he had another
juvenile citation for possession of marijuana. He had his first felony arrest and conviction for

                                                 4
aggravated assault in 2000. Another conviction followed for a federal arrest for passing
counterfeit Federal Reserve notes in 2002. His third felony conviction was for aggravated assault
in 2009. Throughout his supervision, he has violated probation or parole terms. Such a record of
long-term substance abuse and violence would support this sentence. However, the sentencing
judge also considered Matthews’s consistent denial of responsibility for his conduct both during
the sentencing hearing and in the presentence report. Taking the record before us as a whole,
Matthews’s sentence is well within the sentencing judge’s discretion.
    B. The district court did not abuse its discretion by declining to award full restitution
       despite making a statement that could be construed as contrary to this Court’s
       precedent.
        On cross appeal, the State argues that the district court abused its discretion by declining
to order the full amount of restitution asked for by the State under Idaho Code section
37-2732(k) (“section 37-2732(k)”). Prior to declining those costs, the district court stated that it
agreed with one of Matthews’s statements where he said that he “would rather have to pay court
costs than have to pay for exercising [his] constitutional right.” Presuming that Matthews was
referring to his Sixth Amendment right to present a defense, the State argues that the district
court’s agreement with his statement is the only basis for the court’s decision to decline
restitution for prosecutorial costs. Since that basis conflicts with this Court’s decision in State v.
Kelley, 161 Idaho 686, 390 P.3d 412 (2017), the State contends that the district court failed to act
consistently with relevant legal standards and thereby failed the third prong of the abuse-of-
discretion analysis. This argument is unpersuasive.
        Under section 37-2732(k), a district court “may order restitution for costs incurred by law
enforcement agencies in investigating the violation [of the Uniform Controlled Substances Act].”
The “award of restitution under section 37-2732(k) is not mandatory”; it is within the sentencing
judge’s discretion. State v. Cunningham, 161 Idaho 698, 702, 390 P.3d 424, 428 (2017); see also
Kelley, 161 Idaho at 691, 390 P.3d at 417. Various factors may inform a district court’s decision
whether to award section 37-2732(k) restitution:
        When deciding whether restitution is proper, factors to consider include other
        fines imposed, victim restitution, assets, and previous and prospective earning
        abilities. Additionally, where relevant, the factors set forth under the general
        restitution statute, Idaho Code section 19-5304(7), may be considered.
Cunningham, 161 Idaho at 702, 390 P.3d at 428. The factors set out in the general restitution
statute are,

                                                  5
           the amount of economic loss sustained by the victim as a result of the offense, the
           financial resources, needs and earning ability of the defendant, and such other
           factors as the court deems appropriate. The immediate inability to pay restitution
           by a defendant shall not be, in and of itself, a reason to not order restitution.
I.C. § 19-5304(7).
           As opposed to when it declines to award full restitution under the general restitution
statute, a district court declining to award full restitution under section 37-2732(k) is not
statutorily required to enter an order explaining its reasons for doing so. Compare I.C. § 19-
5304(3) (“If the court determines that restitution is inappropriate or undesirable or if only partial
or nominal restitution is ordered, it shall enter an order articulating the reasons therefor on the
record.”), with I.C. § 37-2732(k).
           In Kelley, this Court held that section 37-2732(k) does not impermissibly chill a
defendant’s rights under the Sixth and Fourteenth Amendments to the United States
Constitution. 1 161 Idaho at 691, 390 P.3d at 417. After initially pleading not guilty to a charge of
trafficking marijuana, the defendant entered a conditional guilty plea after having his motion to
suppress denied. Id. at 688, 390 P.3d at 414. The State originally sought restitution for over
$7,000 in prosecution costs, but the trial court declared the request excessive and awarded
restitution in the amount of $2,640. Id. After the defendant appealed, the Court of Appeals
vacated the award and remanded on the basis of insufficient evidence for the restitution award.
Id. This Court granted the State’s subsequent petition for review. Id.
           Unlike the trial court or Court of Appeals, this Court reached the defendant’s
constitutional arguments. Id. at 689, 390 P.3d at 415. The defendant argued that section 37-
2732(k) “impermissibly chills Sixth Amendment rights to stand trial and present a defense by
punishing defendants who exercise these rights” and “violates the Fourteenth Amendment’s right
to equal protection by impermissibly burdening defendant with debts they cannot repay.” Id. at
689, 691, 390 P.3d at 415, 417. The defendant elaborated by stating that “knowing he will be
required to pay for each stage of the process will necessarily result in a chilling effect upon the
assertion of his rights.” Id. at 690, 390 P.3d at 416. This Court disagreed. For the Sixth
Amendment claim, this Court held that U.S. Supreme Court precedent and its subsequent
interpretation did not support the defendant’s arguments. Id. at 690–91, 390 P.3d at 416–17. For
the defendant’s Fourteenth Amendment claim, this Court held that section 37-2732(k) does not

1
    The defendant in Kelley did not argue his claims under the Idaho Constitution.

                                                            6
violate the right to equal protection of the law because it “does not distinguish among defendants
on any ground.” Id. at 691, 390 P.3d at 417.
       Given the holding in Kelley and the State’s assumption that Matthew’s statement refers to
the Sixth Amendment right to stand trial and present a defense, the State argues that the district
court abused its discretion by adopting Matthews’s reasoning. However, the State’s argument
relies on too many inferences. The State’s argument is unpersuasive because: (1) the district
court awarded partial restitution for laboratory fees under section 37-2732(k); and (2) there is
evidence in the record suggesting that the district court’s comments were not the “sole rationale”
for declining to award full section 37-2732(k) restitution.
       The State’s argument disregards the district court’s award of $200 in section 37-2732(k)
restitution for laboratory costs. The State asks this Court to accept a view of events where the
district court refused to award section 37-2732(k) restitution because it believed that section 37-
2732(k) was unconstitutional, yet still awarded restitution under the statute. We take a different
view. By awarding laboratory costs under section 37-2732(k), the district court demonstrated an
intent to give effect to section 37-2732(k), but declined to award the full restitution. Therefore,
contrary to the State’s argument, the district court’s statement can be viewed apart from its
decision to decline section 37-2732(k) restitution.
       The rationale expressed in the district court’s statement can be severed from its decision
to award partial restitution because there is no indication in the record that the comment was the
district court’s only rationale. The State argues that because the comment was the lone rationale
voiced at the hearing, it must be taken as the only possible rationale. But this view isolates the
district court’s comment and strips the comment of the context in which it was made. We decline
to adopt such a restrictive view. Here, the district court was not statutorily required to articulate
its reasoning for declining to award total or partial restitution for prosecution costs. Therefore,
the articulation of one reason does not erase all others.
       In reviewing the district court’s decision, context suggests that the district court
considered at least one proper factor in denying full restitution. Restitution was awarded in the
broader context of a sentencing hearing where the district court imposed a sentence of three
years fixed with four years indeterminate on Matthews. Based on this fact, it stands to reason that
the district court considered Matthews’s future earning capabilities since, by virtue of imposing
the sentence, the district court knew those capabilities would be limited. This factor falls within

                                                  7
the relevant legal standards. See Cunningham, 161 Idaho at 702, 390 P.3d at 428; I.C. § 19-
5304(7). Therefore, the State’s argument that the district court’s comments were the only
possible rationale for the district court’s decision disregards a different reasonable possibility.
       To the extent that the district court’s comments can be construed to opine that
Matthews’s Sixth and Fourteenth Amendment rights under the U.S. Constitution would be
impermissibly chilled by ordering restitution under section 37-2732(k), the State is correct that
such comments are contrary to this Court’s decision in Kelley and would represent a rationale
inconsistent with the relevant legal standards. But since the statements do not represent the sole
basis for the district court’s decision, and because the district court demonstrated an intent to
give effect to section 37-2732(k), we hold that the district court did not abuse its discretion by
declining to award the State the full amount of restitution requested.
                                        V. CONCLUSION
       We conclude: (1) the district court did not abuse its discretion in sentencing Matthews to
a unified term of seven years, with three years fixed because such a sentence was reasonable
given the record; and (2) the district court did not abuse its discretion by declining to order the
full amount of restitution despite articulating a rationale inconsistent with relevant legal
authority. Accordingly, Matthews’s sentence and the restitution order are affirmed.
       Justices BRODY, BEVAN, STEGNER and HORTON, CONCUR.




                                                  8